Citation Nr: 0428241	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  97-00 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
knees.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a skin disorder, 
claimed as a residual of exposure to Agent Orange.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
July 1971, including a tour in Vietnam from August 1970 to 
July 1971.  He received the National Defense Service Medal, 
the Vietnam Service Medal, the Vietnam Campaign Medal, and 
the Vietnam Cross of Gallantry with Palm.  

This case comes before the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  

The veteran initially perfected an appeal from an April 1987 
RO decision that denied service connection for a skin 
disorder, claimed as a residual of exposure to Agent Orange.  
In October 1989 the Board remanded the claim to the RO 
because the United States District Court, Northern District 
of California, in the case of Nehmer v. United States 
Veterans Administration (May 2, 1989), voided all benefit 
denials under then 38 C.F.R. § 3.311(a)(d), the "Dioxin" 
(Agent Orange) Regulation and remanded the case to VA for 
changes in the regulation in accordance with that decision.

In a separate Board decision in October 1989, a claim for 
service connection for a psychiatric disorder - inclusive of 
PTSD - was denied.  

The veteran did not appeal an October 1988 RO denial of 
service connection for arthritis of the knees.  The decision 
noted that, while treated during service for knee complaints, 
X-rays in service were negative and the first post-service 
evidence of knee disability was in 1986.  The RO also 
indicated there was no X-ray evidence of arthritis of the 
right knee and no evidence that left knee arthritis (shown by 
X-rays on VA examination in 1988) had its inception in 
service.



The veteran was notified in November 1993 of an October 1993 
RO rating action finding there was no new and material 
evidence to reopen his claim for service connection for 
arthritis of the right knee since he had only submitted 
copies of evidence that was already on file.  

The veteran also was notified in January 1996 of a rating 
decision that month finding that new and material evidence 
had not been submitted to reopen his claim for service 
connection for arthritis of both knees since he had only 
submitted copies of evidence previously on file.  The only 
exception was records from a private physician, but they just 
concerned treatment many years after service for a 
small Baker's cyst on the veteran's right knee.

The veteran also appealed a May 1996 RO rating action finding 
that new and material evidence had been submitted to reopen 
the claim for service connection for arthritis of the knees.  
That rating decision also denied service connection for PTSD 
on a de novo basis, without addressing whether new and 
material evidence had been submitted to reopen this claim.  

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part. 


REMAND

The veteran is receiving disability benefits from the Social 
Security Administration (SSA), as shown by a March 1998 award 
letter from this agency.  The duty to assist mandated by 
38 U.S.C.A. § 5103A (West 2002) includes obtaining any SSA 
disability benefits award and the underlying medical records.  
See Voerth v. West, 13 Vet. App. 117, 121 (1999); Muricsak v. 
Derwinski, 2 Vet. App. 363 (1992); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board's October 1989 decision denying service connection 
for a psychiatric disorder, including PTSD, is final and 
binding on the veteran based on the evidence then of record.  
That decision noted, at page 5, that "a diagnosis of [PTSD] 
was specifically excluded on" VA psychiatric examination in 
February 1988.  

A final Board decision subsumes all prior rating actions that 
addressed the issue on the merits and the claim may not 
thereafter be reopened and allowed on the same factual basis; 
rather, new and material evidence must be presented to reopen 
the claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. §§ 20.1104, 20.1105 (2003).  

Regardless of how the RO ruled on the question of reopening, 
the Board must 
redecide this matter on appeal, because reopening is 
jurisdictional.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial) and 
Jackson v. Principi, No. 01-7007 (Fed. Cir. Sept. 19, 2001) 
(reopening after a prior unappealed RO denial).  Reopening 
involves determining whether the evidence is new and material 
and, if reopened and the duty to assist is met, the claim is 
then adjudicated on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a). 

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), was signed into law on November 9, 2000.  Implementing 
regulations were created and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The statute and 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  See also Valiao v. Principi, 17 Vet. App. 229, 332 
(2003) (implicitly holding that RO decisions and statements 
of the case may satisfy this requirement).  

One of the provisions of the VCAA, 38 U.S.C. § 5103A(d)(1)(a) 
(West 2002), states that the duty to assist a claimant 
includes "providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim."  The enabling 
regulation is 38 C.F.R. § 3.159(c)(4) (2003).  Note also, 
however, 38 C.F.R. § 3.159(c)(4)(iii) (2003) provides that 
38 C.F.R. § 3.159(c)(4) "applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured."  

In a September 2003 VA Form 646 it was requested that the 
veteran be afforded a VA psychiatric examination, since there 
are now VA outpatient treatment (VAOPT) records on file 
reflecting a diagnosis of PTSD.  However, a VA nexus 
examination cannot be provided the veteran unless and until 
it is first determined that new and material evidence has 
been received to reopen his claims for service connection for 
PTSD and arthritis of the knees.  

On the other hand, the claim for service connection for a 
skin disorder, allegedly a residual of exposure to Agent 
Orange, is being adjudicated on a de novo basis.  A 1986 VA 
Agent Orange examination determined the veteran did not have 
choloracne; he had pedal epidermophytosis.  In light of the 
many years that have passed since that examination, however 
(now approaching two decades), and the fact that a VA 
dermatology examination has never been conducted, he should 
be afforded a comprehensive VA dermatology examination.  

Also, the veteran should be contacted to obtain all 
information about treatment or evaluation since service for 
the claimed disabilities, and he should provide more 
specific information (the who, what, where, when, etc.) 
concerning his claimed PTSD stressors.  As to the latter, 
the RO determined the veteran did not engage in combat and, 
in the March 2003 Supplemental Statement of the Case (SSOC), 
at page 11, the veteran had not provided sufficient details 
concerning his purported stressors - including the names of 
persons, complete unit assignments to the company level, and 
date span of week, month, and year of any events or alleged 
events in order to request supporting corroboration from the 
U. S. Armed Services Center for Unit Records Research 
(USASCURR).  Concerning this, the veteran has reported 
seeing the deaths of civilians in Vietnam that are not 
likely to be found by USASCURR.  During a VA psychiatric 
examination in 1988, however, he reported having personally 
killed four fellow American soldiers at the instruction of 
his company commander.  This is information that USASCURR 
can corroborate if he can provide the names of the 
individuals killed, the units to which they were assigned, 
and the approximate dates of their deaths.  

Accordingly, the case is remanded to the RO for the following 
development and consideration:   

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.   

2.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make the 
determination, copies of any hearing transcripts, 
etc.  If the RO learns that the records sought do 
not exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the record.  

3.  Ask the veteran to clarify whether all 
private clinical records are now on file.  With 
respect to any such records that are not on file, 
request that he complete and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider 
since military service.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
records in his possession that he has not 
previously submitted. 

4.  Schedule a VA dermatology examination to 
determine whether the veteran has choloracne and 
whether it is at least as likely as not that any 
skin disorder he now has is related to his 
service in the military - including his presumed 
exposure to Agent Orange.  

If no opinion can be rendered, explain why this 
is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

5.  Request the veteran to set forth clearly and 
concisely all claimed stressful events that 
purportedly occurred in Vietnam.  This should 
include the dates and places of the occurrences, 
the units to which he was assigned at such times, 
and the names of others who were involved, 
injured or killed.  



6.  Prepare a letter asking the USASCURR to 
provide any available information that might 
corroborate the veteran's alleged stressors.  
Send USASCURR copies of any personnel records 
obtained showing service dates, duties, and units 
of assignment, etc.  Also send USASCURR copies of 
any documents in which the veteran's alleged 
stressors are described.  

7.  Then readjudicate the claims in light of any 
additional evidence obtained.  In this 
readjudication, the RO must clarify whether it 
has determined that new and material evidence has 
been submitted to reopen the claims for service 
connection for arthritis of the knees and for 
PTSD.  If it is determined that new and material 
evidence has been submitted to reopen these 
claims, the RO must give further consideration to 
complete evidentiary development under the VCAA, 
to include considering whether a VA medical 
examination or opinion is needed to adjudicate 
the claims.  

If the benefits sought on appeal are not granted 
to the veteran's satisfaction, prepare an SSOC 
and send it to the veteran and his 
representative.  Give them time to respond to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


